Citation Nr: 0200083	
Decision Date: 01/03/02    Archive Date: 01/11/02

DOCKET NO.  96-41 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the left arm.

2.  Entitlement to service connection for hearing loss in the 
left ear.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
jungle rot of both feet.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
left knee disability.


REPRESENTATION

Appellant represented by:	John F. Cameron, Attorney at 
Law



WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran had active duty for training from February to 
August 1960, and he served on active duty from September 1960 
to September 1963.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 1995 rating decision of the 
Regional Office (RO) that, in pertinent part, denied the 
veteran's claims for service connection for residuals of an 
injury to the left arm and hearing loss in the left ear.  The 
veteran appealed, but these determinations were affirmed by 
the Board in a decision dated in October 1997 on the basis 
that the claims were not well grounded.  Subsequently, the 
veteran appealed the Board's decision to the United States 
Court of Appeals for Veterans Claims (Court) which, by Order 
dated April 7, 1999, granted a Joint Motion for Partial 
Vacation and Remand to the [Board], and to Stay Further 
Proceedings (Joint Motion).  In the Joint Motion, it was 
noted that the veteran's claims were well grounded.  The 
Court vacated those parts of the Board's decision that denied 
service connection for a left arm disability and for hearing 
loss in the left ear.  The Board was directed to develop the 
claims for service connection.  Thereafter, in a decision 
dated in December 1999, the Board remanded the veteran's 
claims for service connection for additional development of 
the record.  The case is again before the Board for appellate 
consideration.

The issues of whether new and material evidence has been 
submitted to reopen claims of entitlement to service 
connection for a left knee disability and for jungle rot of 
both feet will be addressed in the REMAND section below.


FINDINGS OF FACT

1.  The veteran sustained a twisting injury to the left arm 
in service.

2.  Competent medical evidence shows that the veteran has 
arthritis of the left elbow and ulnar nerve palsy in the left 
upper extremity.  

3.  The competent medical evidence of record establishes that 
the veteran's current left arm disability is related to the 
in-service injury.

4.  The veteran was a gunner's mate in service, and was 
exposed to acoustic trauma.

5.  The veteran's sensorineural hearing loss in the left ear 
is due to the noise exposure in service.


CONCLUSIONS OF LAW

1.  Sensorineural hearing loss in the left ear was incurred 
in service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137 
(West 1991); 38 C.F.R. §§ 3.303(d), 3.307, 3.309 (2001).

2.  Left ulnar nerve palsy and left elbow arthritis are the 
result of injury incurred in service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that during the pendency of this appeal, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  This 
liberalizing law is applicable to this appeal.  See 
38 U.S.C.A. § 5107 note (West Supp. 2001).  To implement the 
provisions of the law, the VA promulgated regulations 
published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)).  
The Act and implementing regulations eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist a claimant in 
obtaining evidence necessary to substantiate a claim.  
However, VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
also includes new notification provisions.  Specifically, it 
requires VA to notify the claimant and the claimant's 
representative of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative of which portion, if any, of the evidence is 
to be provided by the claimant and which part, if any, VA 
will attempt to obtain on behalf of the claimant.

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  The veteran has not indicated that 
there are any additional medical records that could be 
obtained.  The RO has obtained the veteran's VA medical 
treatment records.  Additionally, the RO provided the veteran 
with an examination in relation to his left arm disability 
and his hearing loss.  It is also noted that there is no 
indication that there are additional records pertinent to the 
veteran's claims for service connection for hearing loss in 
the left ear and a left arm disability.

The record discloses that the September 1995 rating decision 
provided the veteran with the reasons and bases for the 
denial of his claims.  The June 1996 statement of the case 
and the September 1996, January 1997, and the January and 
March 2001 supplemental statements of the case provided the 
veteran with the pertinent laws and regulations.  These 
notification letters were sent to the veteran's latest 
address of record, and to his representative.  These 
notifications were not returned by the United States Postal 
Service as undeliverable, see Mindenhall v. Brown, 7 Vet. 
App. 271, 274 (1994) (citing Ashley v. Derwinski, 2 Vet. 
App. 62, 64-65 (1992) (the presumption of regularity of the 
administrative process applies to notices mailed by VA)), and 
thus the Board concludes that the veteran and his 
representative have received these determinations.

Accordingly, the Board finds that the veteran has been 
notified of all information and evidence necessary to 
substantiate his claims, and that all identified available 
evidence has been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).

The following laws and regulations apply to the veteran's 
claims for service connection for residuals of an injury to 
the left elbow and for hearing loss in the left ear.

Service connection may be granted for disease or injury 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1131.

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
arthritis or sensorineural hearing loss becomes manifest to a 
degree of 10 percent within one year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137; 38 
C.F.R. §§ 3.307, 3.309.

Service connection may also be granted for disease which is 
diagnosed after discharge from military service, when all of 
the evidence establishes that such disease was incurred in 
service.  38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. 
App. 303, 305 (1992).


I.  Service Connection for Residuals of an Injury to the Left 
Arm

Factual background

The service medical records are negative for complaints or 
findings pertaining to the left arm.  On the separation 
examination in September 1963, a clinical evaluation of the 
upper extremities was normal.  

A general medical examination was conducted by the VA in May 
1995.  The veteran stated that he was a gunner in service and 
that on one occasion he got his left elbow caught in an anti-
aircraft gun.  He related that the elbow was immobilized in a 
sling.  He further reported that he had experienced loss of 
hand and arm strength on the left due to the left elbow 
injury.  An examination revealed a deformity in the area of 
the radial aspect of the left elbow.  The pertinent diagnosis 
was deformity of the left elbow on the radial side with full 
range of motion and no instability.  

In a statement received in May 1996, W.B.E. related that he 
had served with the veteran aboard a destroyer.  He saw the 
injuries the veteran received, including the twisting injury 
to the left arm.  He added that the injury was treated by a 
corpsman on the ship and not a doctor.  Finally, he noted 
that it was his opinion that the injury would cause medical 
problems in the future.

In September 1996, a private physician reported that he had 
seen the veteran the previous month for complaints of left 
elbow pain.  It was indicated that the veteran felt that it 
related to a twisting injury sustained in service.  X-ray 
studies of the left upper extremity revealed mild 
osteoarthritis of the extremity.  The examiner commented that 
the discomfort the veteran had in the left upper extremity 
could certainly be accounted for by a twisting injury that 
could have occurred in service.  

VA and private medical records dated from 1996 to 1999 
reflect treatment for complaints involving the left elbow.  

The veteran was afforded a VA examination of the joints in 
June 2000.  He described the injury in service, and noted 
that he had not sought attention for the left arm until 1995 
when he noticed that he was losing strength in his left hand.  
An examination revealed a positive Tinel's sign over the 
ulnar nerve as it passed posterior to the medial epicondyle 
on the left.  No atrophy or weakness of the left hand could 
be objectively confirmed.  An electrodiagnostic study of the 
left upper extremity revealed findings suggestive of left 
ulnar nerve paresis secondary to involvement of the elbow.  
The diagnosis was ulnar nerve palsy, tarda.  The examiner 
commented that after reviewing the file and following the 
examination, he felt that the veteran's present disability 
likely occurred as a result of service.

In a statement dated in January 2001, R.H. Moon, M.D., a 
private physician, noted that he had treated the veteran 
since March 1999.  He had reviewed his records, the record on 
appeal before the Court, all medical records, the veteran's 
statements, the statement of W.B.E., the transcript of the 
hearing conducted at the RO in January 1997, as well as 
recent VA medical records.  Dr. Moon noted that Mr. E. 
described a twisting injury to the left elbow, and that the 
veteran stated that he had not had any other injury to the 
left elbow.  The physician commented that the current 
residual problems the veteran had with his left elbow were 
due to the injuries he sustained in service.  He added that 
the residuals were consistent with the injuries the veteran 
described, and there was no other cause for the residual 
problems.  The pertinent diagnosis was twisting injury to the 
left arm, based upon the examiner's review of all his medical 
records, lay statements and his treatment and evaluation of 
the veteran.  Dr. Moon stated that the condition appeared to 
be of long duration and was consistent with the veteran's 
history.  

In July 2001, the veteran testified at a hearing before the 
undersigned.  He related that, while loading a gun on a ship 
in service, the ship rolled and his left arm went into the 
gun.  He stated that he twisted the arm, and was treated by a 
corpsman.  He also indicated that he had been given 
medication for pain.  (Hearing transcript (tr.) pages 6-7.)  


Analysis

Although the service medical records contain no evidence of 
any problems concerning the left elbow, the Board concludes 
that service connection is warranted.  Initially, the Board 
notes that, in addition to his own statements, the veteran 
has provided a letter from a colleague who served with him 
and confirmed the injury to the left arm.  It is not disputed 
that the veteran currently has a disability of the left arm.  
Examiners have specifically referred to arthritis of the 
elbow and ulnar nerve palsy.  The veteran was recently 
examined by the VA, and his private physician furnished a 
statement summarizing his findings.  Both the VA physician 
and Dr. Moon believe that the veteran's current disability of 
the left arm is attributable to service.  There is no medical 
opinion of record to refute this conclusion.  The Board 
finds, therefore, that the weight of the evidence supports 
the claim for service connection for residuals of an injury 
to the left arm.  

II.  Service Connection for Hearing Loss in the 
Left Ear

Factual background

The veteran's service medical records, including the entrance 
and separation examinations, contain no complaints or 
findings pertaining to hearing loss.  On the separation 
examination in September 1963, whispered voice and spoken 
voice hearing tests were 15/15 in the left ear.

In a statement dated in August 1996, T.H. Cawthon, M.D., a 
private physician, related that he saw the veteran for 
complaints of a hearing deficit of long-standing duration.  
An audiometric test revealed a sensorineural hearing loss 
compatible with prior noise exposure.  It was reported that 
the veteran had been in the military around loud noises and 
gunfire.  Dr. Cawthon felt that the veteran's hearing deficit 
was of the type that was frequently associated with prior 
noise exposure of this type.  Dr. Cawthon's clinical records 
of that visit indicate that the veteran was not required to 
wear hearing protection in service.  The impression was 
sensorineural hearing loss.

A VA audiometric test was conducted in May 1999.  Following 
the test, it was stated that the veteran had a moderate to 
severe hearing loss in the left ear.  

The veteran was afforded an audiometric examination by the VA 
in May 2000.  The examiner noted that the claims folder was 
not provided, but that she reviewed the veteran's previous 
audiology records.  On the authorized audiological evaluation 
in May 2000, pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000






LEFT
65
75
90
90
100

Speech audiometry revealed speech recognition ability of 70 
percent in the left ear.  The pertinent diagnosis was severe 
to profound sensorineural hearing loss in the left ear.  

The audiologist was subsequently asked to review the claims 
folder and formulate an opinion as to whether the veteran's 
hearing loss in the left ear was due to service.  Her 
opinion, dated in October 2000, noted that the results from 
May 2000 reflected a significant shift in hearing acuity 
compared to the test performed at VA in May 1999.  However, 
when compared to the test performed by Dr. Cawthon in August 
1996, a decrease in hearing had occurred only in the left 
ear.  The findings suggested a fluctuating hearing loss in 
both ears, with the most probable cause being the veteran's 
diabetes mellitus that had been diagnosed in the previous 
year.  The audiologist stated that it was difficult to state 
whether the veteran's hearing loss was service connected 
because of a lack of records.  She added that the severity of 
the veteran's hearing loss was not suspected of being related 
to age.  It was also noted that it was difficult to determine 
the portion of the hearing loss that was due to noise 
exposure in service.  She concluded that since the veteran 
had only recently been diagnosed with diabetes mellitus, the 
hearing loss, specifically the hearing test result from Dr. 
Cawthon in August 1996, suggested that the hearing loss was 
at least partly due to previous noise exposure, particularly 
since the veteran had no history of middle ear pathology.

In a statement dated in January 2001, Dr. Cawthon related 
that he had examined the veteran after he had reviewed his 
previous medical records, including the entire record on 
appeal before the Court, all medical records, the veteran's 
written statements and the transcript of the RO hearing in 
January 1997.  In addition, Dr. Cawthon indicated that he had 
reviewed more recent medical records from other VA 
physicians.  He noted that the veteran experienced a 
moderately severe hearing loss in the left ear, and that it 
was compatible with his prior noise exposure.  He reported 
that he had questioned the veteran about previous noise 
exposure, and the veteran stated that his only significant 
exposure occurred while he was aboard a destroyer during 
service.  The veteran indicated that he was exposed to the 
noise of large anti-aircraft guns on a daily basis.  Dr. 
Cawthon also commented that the progression of the veteran's 
hearing loss since service was typical of patients who were 
exposed to that type of sustained loud gunfire.  He opined 
that the veteran's hearing loss was associated with his 
exposure to loud gunfire on an ongoing basis in service.  He 
noted that he could not determine any other possible cause 
for the veteran's hearing damage.  

VA medical records disclose that the veteran was given an 
audiometric test in October 2000.  It was concluded that he 
had a sensorineural hearing loss secondary to loud noise in 
service.  

The veteran testified at a hearing before the undersigned at 
the RO in July 2001.  He reported that he was exposed to the 
actual firing of guns in service.  He added that every time 
he fired a gun, there was a ringing in his head.  (Tr. at 
pages 16, 23.)  During the hearing, the veteran submitted 
information concerning the ship on which he served, the 
U.S.S. McKean DDR 784.  He also included a picture that 
indicated that he had been a gunner's mate.  

Analysis

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies of 500, 
1,000, 2,000, 3,000 and 4,000 Hertz is 40 decibels or 
greater; or when the thresholds for at least three of these 
frequencies are 25 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (2001).

The Court, referring to its holding in Ledford v. Derwinski, 
3 Vet. App. 87, 89 (1992), stated in Hensley v. Brown, 5 Vet. 
App. 155 (1993), that ". . . the regulation, although 
prohibiting an award of service connection where audiometric 
test scores are within established limits, does not prevent a 
veteran from establishing service connection on the basis of 
post-service evidence of hearing loss related to service when 
there were no audiometric scores reported at separation from 
service."  Id at 158.  In Hensley, citing Current Medical 
Diagnosis & Treatment 110-11 (Stephen A. Schroeder et. al 
eds., 1988), the Court also indicated that the threshold for 
normal hearing was from 0 to 20 decibels, and that higher 
threshold levels revealed some degree of hearing loss.  
Hensley, 5 Vet. App. at 157.

In light of the veteran's testimony and the evidence he 
submitted showing that he was a gunner's mate in service, the 
Board concedes that he was exposed to acoustic trauma during 
service.  The Board acknowledges that a hearing loss 
disability in the left ear was first documented many years 
following the veteran's separation from service.  It is 
significant to point out, however, that both a VA audiologist 
and a private physician have concluded that the veteran's 
current left ear hearing loss is, at least in part, related 
to the noise exposure sustained in service.  In this regard, 
the Board observes that there is no evidence to the contrary.  
That is, the only medical opinions of record are to the 
effect that the hearing loss in the veteran's left ear is 
attributable to service.  It must also be emphasized that 
these opinions were predicated on a review of the claims 
folder.  Accordingly, the Board finds that the weight of the 
evidence supports the claim for service connection for 
hearing loss in the left ear.


ORDER

Service connection for hearing loss in the left ear is 
granted.  

Service connection for left ulnar nerve palsy and arthritis 
of the left elbow as residuals of an in-service injury to the 
left arm is granted.


REMAND

In its October 1997 decision, the Board denied service 
connection for jungle rot of both feet, and service 
connection for left leg and left knee disabilities.  (By the 
Court's April 1999 Order, the appeal of these issues was 
dismissed.)  Subsequently, the veteran sought to reopen his 
claims for service connection for a left knee disability and 
for jungle rot of the feet.  By rating action dated in August 
2000, the RO denied these claims without regard to finality 
of the October 1997 Board decision.

The Board construes a December 2000 statement by the 
veteran's attorney to be a notice of disagreement with the 
August 2000 rating decision.  See Gallegos v. Gober, 14 Vet. 
App. 50 (2000).  A statement of the case has not been issued 
with regard to these matters.  Where a statement of the case 
has not been provided following the timely filing of a notice 
of disagreement, a remand, not a referral to the RO is 
required by the Board.  Manlincon v. West, 12 Vet. App. 238 
(1999).

Accordingly, the claims to reopen are REMANDED for the 
following:

The RO should address these claims to 
reopen.  If either benefit sought is not 
granted, the RO should issue a statement 
of the case.  All pertinent laws and 
regulations pertaining to claims to 
reopen and the submission of new and 
material evidence should be set forth in 
the statement of the case.  If, and only 
if, the veteran submits a timely 
substantive appeal, the case should be 
returned to the Board in accordance with 
appellate procedures.  The purpose of 
this remand is to ensure due process.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These remanded claims must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 



